Memorandum:
Defendant appeals from a judgment convicting him, upon his guilty plea, of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) and attempted criminal possession of a weapon in the second degree (§§ 110.00, 265.03 [3]). Contrary to defendant’s contention, his “ ‘waiver [of the right to appeal] is not invalid on the ground that [County Court] did not specifically inform [him] that his general waiver of the right to appeal encompassed the court’s suppression rulings’ ” (People v Graham, 77 AD3d 1439, 1439 [2010], lv denied 15 NY3d 920 [2010]). Thus, defendant’s contention that the court erred in refusing to suppress contraband found on his person and in the vehicle in which he was a passenger is encompassed by his valid waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]). Present — Peradotto, J.E, Garni, Lindley, Sconiers and Green, JJ.